Citation Nr: 0207769	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
the provisions of 
Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945.  He died on March [redacted], 1999.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1999 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
In December 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in June 2002.


FINDINGS OF FACT

1.  Service connected arthritis of multiple joints and 
postoperative residuals of a total left knee replacement did 
not cause or substantially or materially contribute to the 
veteran's death; and those disabilities did not combine to 
produce his death or aid in producing death.

2.  The veteran did not die of a service connected 
disability.


CONCLUSIONS OF LAW

1. Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 
(2001).

2.  The claim of entitlement to dependents' educational 
assistance benefits lacks legal merit.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 2001); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable. See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue on appeal.

Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The appellant was informed in the July 1999 Statement of the 
Case and in a March 2002 Supplemental Statement of the Case 
of the relevant law and regulations and the type of evidence 
that could be submitted by her in support of her claim. A 
letter from the RO to the appellant in April 2001 
specifically included consideration of the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

The appellant has not identified any evidence which may be 
pertinent to her claim of entitlement to service connection 
for the cause of the veteran's death which the RO has not 
obtained and considered.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her claim. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of the claim has been consistent with the 
provisions of law.  All reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim and the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.

Laws and Regulations

Service connection - cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

The service-connected disability will be considered as the 
principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2001).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2001).


Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).


Factual Background

At the time of his death, the veteran was service connected 
for arthritis of multiple joints and postoperative residuals 
of a left total knee replacement.  

A death summary from a private hospital shows that the 
veteran was admitted in March 1999 with fever and weakness.  
It was noted that he had pneumonia with diffuse infiltrates, 
worse in the right upper lung.  Despite a bronchoscopy and 
removal of a large mucous plug, he continued to have a 
productive cough and he was very weak.  He died on March [redacted], 
1999.

The veteran's death certificate, signed by A. W. A., MD, his 
treating physician during his final hospitalization, listed 
the immediate cause of death as pneumonia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death were listed as COPD (chronic 
obstructive pulmonary disease), arthritis, and ASCVD 
(arteriosclerotic cardiovascular disease).

The veteran's service medical records are entirely negative 
for pneumonia, and the appellant has not contended that the 
veteran ever had pneumonia while he was on active duty.  The 
Board finds that the veteran's fatal pneumonia in March 1999 
was not related to any incident of his active service in the 
1940s.

In May 1999, Dr. A. W. A. reported that the "overall cause" 
of the veteran's death was pneumonia and COPD.  He also 
stated that atrial fibrillation secondary to arteriosclerotic 
cardiovascular disease and diffuse degenerative rheumatoid 
arthritis were "significant conditions which contributed to 
his demise."  He stated that, "Although the arthritis was 
not the direct cause of [his] death it certainly was 
contributory in his gradual deterioration and decline first 
because of the inability to exercise and because of the 
multiple surgeries he had to have to repair his arthritis and 
fractures."

The appellant contends that service connected arthritis of 
multiple joints substantially or materially contributed to 
the veteran's death in March 1999 of pneumonia.

In September 2001, Dr. A. W. A. reported that:

[The veteran] had multiple medical and physical 
problems.  These included arteriosclerotic 
cardiovascular disease, atrial fibrillation, cardiac 
pacemaker, chronic obstructive pulmonary disease, 
degenerative arthritis, and a fractured hip.  
Surgically the patient had had bilateral knee 
replacement, partial gastrectomy, cholecystectomy and 
open reduction and internal fixation of his fractured 
hip.  He was on chronic medication to include Coumadin, 
Lanoxin and procainemide.  He was poorly ambulatory and 
required the use of crutches due to his arthritis and 
previous orthopedic surgery.  He had severe limitation 
to his mobility and had difficulty completing his 
activities of daily living.  He developed pneumonia in 
March of 1999 and did not recover from this.

In February 2002, a VA physician reviewed the veteran's 
medical records and reported that, during his lifetime, the 
veteran had osteoarthritis, not rheumatoid arthritis.  The VA 
physician stated an opinion that the veteran's service 
connected arthritis was not a factor in his death but rather 
the veteran's health failed in his later years and his death 
was primarily a factor of time and wear and tear.  The VA 
physician reported further that: the veteran's death was not 
due to an arthritic process; osteoarthritis is a normal aging 
process and a person's death at age 84 years (the veteran's 
age at his death) cannot be attributed to osteoarthritis; the 
veteran's arthritis was not a factor in accelerating his 
death; anyone who reaches the age of 84 has some degree of 
osteoarthritis and a person's death at that age cannot be 
attributed to arthritis any more than to any other aging 
factor.  The VA physician's concluding opinion was that the 
veteran's degenerative arthritis of multiple joints was not a 
significant factor contributing to his death.

Analysis

The issue before the Board is whether service connected 
arthritis of multiple joints and postoperative residuals of a 
left total knee replacement caused or substantially or 
materially contributed to the veteran's death or aided or 
lent assistance to the production of his death.  The issue is 
not whether arthritis and a knee replacement resulted in a 
sedentary lifestyle.  It is doubtless true that, as Dr. A. W. 
A. has said, arthritis of multiple joints contributed to 
gradual deterioration of the veteran's health status.  
However, the issue is whether fatal pneumonia, the cause of 
death, was related in any significant way to arthritis.  The 
Board finds that the preponderance of the evidence 
demonstrates that it was not.  The Board notes that Dr. A. W. 
A. did not actually opine that degenerative joint disease had 
anything to do with the onset of pneumonia.  Furthermore, the 
Board finds that it would be pure speculation to assume, as 
the appellant is evidently alleging, that a man in his 80s 
like the veteran would have been engaged in vigorous aerobic 
exercise had he not been afflicted with multiple joint 
arthritis and, as a consequence, would not have contracted 
pneumonia at age 84.  In any event, the VA physician who 
reviewed the veteran's medical records cogently explained why 
degenerative changes of the joints, likely found in all 84 
year old people, cannot be considered a significant 
contributor to fatal pneumonia.  The law and regulations 
concerning service connection for cause of death permit 
allowance of the benefit when competent evidence shows a 
causal connection between the service connected condition and 
death but not when a service connected condition casually 
shared in producing death.  In the veteran's case, all that 
is shown by the evidence, including the opinion of Dr. A. W. 
A., is that arthritis of multiple joints casually shared in 
producing the veteran's death.  That is insufficient to meet 
the requirements in law for entitlement to service connection 
for the cause of the veteran's death and, for that reason, 
entitlement to that benefit is not established.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (2001).

38 U.S.C.A. § 3501 (West 1991 & Supp. 2001) provides that the 
surviving spouse or child of a veteran who died of a service 
connected disability is entitled to educational assistance.  
In view of the fact that this decision denies entitlement to 
service connection for the cause of the veteran's death, the 
claim of entitlement to dependents' educational assistance 
lacks legal merit and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 
  




ORDER


Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependents' educational assistance under the 
provisions of Title 38, United States Code, Chapter 35, is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

